[Cite as State ex rel. Patrick Bros., A Gen. Partnership v. Putnam Cty. Bd. of Commrs., 2014-Ohio-
2717.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PUTNAM COUNTY


STATE EX REL. PATRICK BROTHERS,
A GENERAL PARTNERSHIP, ET AL.,

        PLAINTIFFS-APPELLANTS,                                      CASE NO. 12-13-05

        v.

BOARD OF PUTNAM COUNTY                                              OPINION
COMMISSIONERS, ET AL.,

        DEFENDANTS-APPELLEES.


                 Appeal from Putnam County Common Pleas Court
                          Trial Court No. 2012 CV 00055

                       Judgment Reversed and Cause Remanded

                              Date of Decision: June 23, 2014


APPEARANCES:

        Linde Hurst Webb and Daniel T. Ellis for Appellants,
                 Patrick Brothers, et al.

        Matthew A. Cunningham for Appellant, Buckeye Stave Company

        Brian W. Fox and Frank J. Reed for Appellees, Putnam
                 County Commissioners
Case No. 12-13-05


WILLAMOWSKI, P.J.

        {¶1} Plaintiffs-Appellants Patrick Bros., a Gen. Partnership, Mary Lou

Patrick, Patrick Holdings Inc., Thomas Patrick (“Patrick”), William R. Weis, Mark

G. Maag, Robert E. Niese, Albert J. Nienberg, Carol Reynolds, Meredith John,

Mark Nienberg, Marilyn Horstman (“Horstman”), Marcia Stanton, Michael

Nienberg, James Nienberg, John Nienberg, Ann Neff Nienberg, and Buckeye

Stave Co. (“Buckeye”), collectively known as “Appellants”, bring this appeal

from the judgment of the Court of Common Pleas of Putnam County, denying

their complaint for declaratory judgment.              The trial court found in favor of

Defendants-Appellees Board of Putnam County Commissioners (“the Board”),

John Love (“Love”), Travis Jerwers (“Jerwers”), and Vince Schroeder

(“Schroeder”), collectively known as “Appellees”.                 For the reasons set forth

below, the judgment is reversed.

                                     Historical Background

        {¶2} The Road 5 project began in the 1990’s.                     Terrence R. Recker

(“Recker”) Dep., 73. At that time, a private group known as the Stakeholder

Committee1, was formed to look into the advantages of providing access from

Interstate 75 to the industrial park. Id. at 23. The Committee studied the best,

most cost-efficient route for traffic to get to the industrial park from the interstate.


1
  The Committee was made up of various business owners, but did not include any people owning land
along Road 5. Recker Dep., 110.

                                               -2-
Case No. 12-13-05


Id. at 75. In November of 1999, the Putnam County Engineer’s office entered into

an agreement with Poggemeyer Design Group (“Poggemeyer”) to perform a

feasibility study. Id. at 73-74. The Commissioners in office at that time had

applied for a grant to pay for the expansion with the grant stating that the purpose

of the road improvements was to improve the economic welfare of the area and

increase employment opportunities by improving transportation to the industrial

park. Id. at 79-81. The preliminary feasibility study with various alternatives,

including the expansion of Road 5, was submitted to the Commissioners on

August 23, 2000. Id. at 82. The report indicated that trucks preferred to use Road

5 because that route was faster. Id. at 141. In October of 2000, the Committee

selected State Route 696, State Route 12, and County Road 5 as feasible

alternatives. Id. at 90.

       {¶3} In January of 2003, the Commissioners entered into an agreement

with Poggemeyer to create plans for the widening of Road 5. Id. at 103. No

resolution to enter the contract was passed, but two of the three commissioners at

that time signed the contract. Id. at 104-105. As the project was progressing,

various issues were addressed, including the lack of records concerning the right-

of-way along sections of Road 5. Jerwers Dep., 53-54. Appellees were made

aware in 2009 that the County could not find any record that it owned a complete

right-of-way along Road 5. Tr. Vol. I, 37.


                                        -3-
Case No. 12-13-05


      {¶4} In February of 2011, a revenue line of $500,000 was sought by the

Engineer’s Office to conduct appraisals on the property adjoining Road 5, to pay

the owners for the property, and to pay Poggemeyer for the completed plans.

Recker Dep., 112-13.     Appellees hired Mannik & Smith in 2011 to acquire

property for the county. Id. at 116; Jerwers Dep. 43. As the property was

appraised, the owners received letters informing them that their property would be

appraised, but the letters did not state why this was occurring. Patrick Dep., 20-

21. Later in 2011, the owners received visits from representatives of Mannik &

Smith presenting proposals to purchase property from the owners so that the road

could be widened. Id. at 22-23; William Perry (“Perry”) Dep., 16-17. For many

of Appellants, this was the first notice they received that the road would be

widened.    Perry Dep. 14.     Members of the public, including some of the

Appellants, complained that the representative from Mannik & Smith was

aggressive and told them that if they did not like the offer, the owner could fight

over it in court, but they would lose. Patrick Dep., 23; Jerwers Dep., 43; Tr. Vol.

I, 238-41; Tr. Vol. II, 100, 103. Essentially, the representative told them they

could either take the offer or the county would take the property and pay that

amount anyway. Id.

      {¶5} On January 10, 2012, a public meeting was held in Pandora to

discuss the Road 5 project. Tr. Vol. I, 58. At that meeting, Appellees, and


                                        -4-
Case No. 12-13-05


Recker, in his position as the County Engineer, were present to explain to the

public what would be occurring. There was no intention to modify the plans as

they were already complete. Tr. Vol. I, 59. There were several members of the

public at the meeting who were unhappy with the project and expressed their

displeasure to Appellees. Tr. Vol. I, 244. Many people at that meeting asked for

notice of future meetings. Tr. Vol. II, 111.

       {¶6} On February 10, 2012, Appellees met with Patrick, Andy Borgelt

(“Borgelt”) and Paul Burkholder (“Burkholder”). Tr. Vol. I, 107. Recker and his

assistant were also present at that meeting. Id. at 108. Patrick left the meeting

unhappy because he was told the project was “a done deal.” Id. Patrick and

Borgelt both asked for specific notice of any meetings concerning the

appropriation of property. Id. at 108, 176; Betty Schroeder (“Betty”) Dep. 82;

Schroeder Dep., 93; Jerwers Dep., 62-63. The appropriation of the property along

Road 5 was discussed at meetings on February 14, 2012, and February 21, 2012.

Tr. Vol. I, 182-183. Appellees passed a resolution to appropriate the property at

the February 24, 2012, meeting. Tr. Vol. 185. No notice was provided to Patrick

about any of these meetings. Tr. Vol. 186. Other Appellants also were upset

about the lack of notice concerning the project as a whole and before Appellees

appropriated their property. Due to the activities of Appellees in failing to address

the concerns of Appellants, Appellants sought a remedy from the courts.


                                         -5-
Case No. 12-13-05


                               Procedural History

      {¶7} On March 12, 2012, Appellants, excluding Buckeye, filed a complaint

for declaratory relief and a petition for a writ of mandamus against Appellees.

Doc. 1. The complaint alleged that Appellants all owned property within the

Board’s Road 5 project. Id. at 3. Appellants alleged that although they had

received notice that their property was to be taken by eminent domain, the public

notices and deliberations were being done in secret and without the statutorily

required notice. Id. Appellants took issue with the fact that the Board failed to

include in its minutes the results of numerous meetings concerning the Road 5

project. Id. at 3-5, Ex. A-E (attached to Doc. 1.). Appellants also alleged in the

complaint that the Board held a special meeting on February 24, 2012, without

providing proper notice to the public and voted to appropriate the property of

Appellants. Id. at 5. Based upon the Board’s failure to keep full and accurate

minutes and its failure to provide notice of the meetings, Appellants claimed to

have suffered permanent damages and claimed the following violations: 1) the

Board violated the Ohio Public Meetings Act set forth in R.C. 121.22 by failing to

provide notice and 2) the Board violated the Ohio Public Meetings Act set forth in

R.C. 121.22 by keeping incomplete minutes. Id. at 5-7. Appellants then requested

the following relief: 1) Declaratory Judgment voiding any resolutions, rules, or

formal actions adopted at the meetings violating R.C. 121.22; 2) Writ of


                                       -6-
Case No. 12-13-05


Mandamus requiring the Board to furnish complete, detailed, and accurate minutes

for each of the meetings held; 3) Temporary Restraining Order enjoining the

Board from appropriating the properties listed at the February 24, 2012, meeting;

4) Temporary Restraining Order enjoining the Board from improperly entering or

ending an executive session if not specifically permitted by statute; 5) Temporary

Restraining Order enjoining the Board from proceeding with the resolution of

appropriations set forth at the February 24, 2012, meeting; 6) Temporary

Restraining Order enjoining the Board from continuing the Road 5 Project until all

actions are determined to be valid; 7) Civil forfeiture of “one hundred dollars

($500.00) (sic) per violation” of R.C. 121.22; 8) An order requiring the Board to

pay Appellants’ expenses incident to the action including reasonable attorney fees

and costs; and 9) Any other relief deemed proper. Id. at 8-9.

       {¶8} On April 2, 2012, Appellants filed a motion for a temporary

restraining order and injunctive relief. Doc. 6. The motion requested that the

Board be prohibited from acting on any resolutions passed at meetings in dispute

for violations of R.C. 121.22. Id. On April 3, 2012, at 9:16 a.m., Appellees filed a

response in opposition to Appellants’ motion. Doc. 7. The response indicated that

although the hearing on the complaint was scheduled for April 9, 2012, Appellees

intended to hold a meeting on April 5, 2012, to “discuss the appropriation

process”, and requested the motion be overruled. Id. at 2. Appellants filed their


                                        -7-
Case No. 12-13-05


reply to Appellee’s response on April 3, 2012, at 11:30 a.m. Doc. 8. The trial

court overruled the motion at 12:11 p.m. on April 3, 2012, holding that Appellants

had not demonstrated a probability of success on the merits. Doc. 9. Appellants

then filed on April 4, 2012, a notice of appeal from that judgment. Doc. 10. The

appeal was dismissed for lack of jurisdiction on April 23, 2012. State ex rel.

Patrick Bros, A Gen. Partnership, et al. v. Bd. of Putnam Cty. Commrs., et al., 3d

Dist. Putnam No. 12-12-08.

       {¶9} Appellees filed an answer to Appellants’ complaint on April 6, 2012.

Doc. 18. Also on April 6, 2012, Buckeye filed a motion to intervene as a third

party plaintiff. Doc. 16. Buckeye also filed a motion to continue the April 9, 2012

hearing to allow time for preparation. Doc. 17. The trial court granted the motion

to continue on April 9, 2012. Doc. 19. The trial court then scheduled a pre-trial

for May 22, 2012. Doc. 22. On May 9, 2012, Appellants filed a certificate of

service of the first set of interrogatories, requests for admissions, and requests for

production of documents. Doc. 24. The May 22, 2012, pretrial was rescheduled

for June 1, 2012, at the request of Buckeye. Doc. 28. On June 1, 2012, Appellees

hand delivered the response to Appellants’ discovery request. Doc. 29. In the

response, Appellees made the following admissions. Doc. 30.

       REQUEST FOR ADMISSION NO. 1:

       Admit there was no resolution passed by the Putnam County
       Commissioners approving the County Road 5 widening project.

                                         -8-
Case No. 12-13-05



      ANSWER:

      [Appellees] are unable to admit or deny there was no resolution
      passed by the Putnam County Commissioners approving the
      County Road 5 widening project despite making reasonable
      inquiry into the resolution records of the Putnam County
      Commissioner’s office and that the information known or
      readily ascertainable to them is insufficient for them to admit or
      deny as of this date. To date, the inquiry suggests the Road 5
      project dates back into the 1990’s and a review of the resolutions
      dating back to that period is ongoing. However, the Putnam
      County Commissioner’s (sic) have indicated through the inquiry
      their ongoing support of the road 5 project (sic) through letters
      of support, approval of purchase orders for services connected
      to the Road 5 project and the execution of services contracts in
      furtherance of the Road 5 project.

      ***

      REQUEST FOR ADMISSION NO. 4:

      Admit that the Putnam County Commissioners did not include
      the amount of compensation due the County Road 5 landowners,
      in the resolutions of appropriation dated April 5, 2012.

      ANSWER:

      [Appellees] admit that the Putnam County Commissioners did
      not include the amount of the compensation due the County
      Road 5 landowners in the Resolutions of Appropriation dated
      April 5, 2012.

      REQUEST FOR ADMISSION NO. 5:

      Please admit that Defendant County Commissioners have no
      written policy to inform the public of County Commissioner
      meetings.



                                     -9-
Case No. 12-13-05


      ANSWER:

      [Appellees] admit they have no written policy to inform the
      public of County Commissioner meetings. The policy for how
      the Putnam County Commissioners’ notice meetings, informing
      the public of the time, place and subject matter of their meetings
      has never been reduced to writing that any current employee or
      commissioner has ever seen or located while in office or
      employed by the Putnam County Board of Commissioners.
      Rather, the policy for such notice of the Putnam County
      Commissioners meetings was established by the virtue of a
      course of conduct dating back at least twenty (20) years. The
      Board of Putnam County Commissioners posted office hours are
      8:30 am – 4:30 pm Monday through Friday and the Board of
      Commissioners are in session during those same hours every
      Tuesday and Thursday and until 11:30 am on every Friday. The
      Clerk for the Putnam County Board of Commissioners or a
      Commissioner writes or posts public notice of the Board of
      Commissioner’s meeting session for a given date on the
      approximate 3’ x 5’ dry erase board in the entry of the
      Commissioner’s office and are also listed on the County
      Commissioners web site that went on line (sic) approximately in
      calendar year 2009. The placement of these public postings on
      the meeting dry erase board are posted 24 hours or more in
      advanced (sic) of said session meetings. The media is notified of
      said meetings by providing them a photo copy of the meeting
      board schedule if notice is requested or required. The agenda
      for those session dates is posted to begin at 10 am. All meetings
      not occurring on regularly scheduled meeting dates are
      considered special meetings and 24 hour notice is provided to the
      public and media outlets of the time, place and subject matter of
      such special meetings via posting on the public notice board in
      the Commissioner’s office and by directly contacting the media
      outlets if notification has been requested by the media outlet. In
      emergency meeting situations, the Board of Commissioner’s
      office notifies the local media immediately of the time, place and
      purpose of the emergency meeting.




                                     -10-
Case No. 12-13-05


Id. at 3-5. On June 12, 2012, the deposition of Recker was filed. Doc. 33. The

deposition of Schroeder, along with exhibits, was filed on June 15, 2012. Doc. 34.

       {¶10} On June 15, 2012, an amended complaint for declaratory relief and a

petition for a writ of mandamus, which included Buckeye as a third-party plaintiff,

were filed.   Doc. 35.    The amended complaint set forth multiple counts for

recovery. The first was that Appellees had violated the Ohio Public Meetings Act

as set forth in R.C. 121.22 by failing to give reasonable notice of meetings and

failing to give specific notice when requested. Id. at 10-12. The second was that

Appellees violated the Ohio Public Meetings Act as set forth in R.C. 121.22 by

failing to keep proper minutes. Id. at 12-15. Next, Appellants claimed that

Appellees violated R.C. 5555.06 by failing to enact an enabling resolution by

unanimous vote prior to taking steps to appropriate the property along Road 5. Id.

at 15-16.     The fourth count alleges that Appellees denied Appellants the

opportunity to participate in the decision making process. Id. at 17-19. In the fifth

count, Appellants allege that Appellees failed to follow R.C. 5555.07 by failing to

publish a notice of hearing on objections of the plans after receiving the final plans

from the county engineer. Id. at 19-20. The sixth count claimed that Appellees

violated R.C. 307.08 requiring that the Board fix the amount of compensation in

their resolution of appropriation. Id. at 20-21. In the seventh count, Appellants

claimed that Schroeder and Love were individually liable for recklessly continuing


                                        -11-
Case No. 12-13-05


the Road 5 project without an enabling resolution. Id. at 21-23. Appellants then

requested relief in the form of declaratory judgment, a writ of mandamus,

temporary restraining orders, civil forfeiture of five hundred ($500.00) per

violation, and an order invalidating all Road 5 project appropriation proceedings.

Id. at 23-25. Appellants also requested that Appellees pay expenses for the action,

including attorney fees and costs. Id. at 25. Appellees filed their answer on July

6, 2012, denying all allegations of wrongdoing and raising several affirmative

defenses. Doc. 41.

      {¶11} On July 6, 2012, Appellants filed a joint motion for partial summary

judgment. Doc. 42. The motion alleged that the Board had failed to pass a

resolution to widen the road and thus were not authorized by law to appropriate

property. Id. at 2. Appellants claimed that the undisputed facts showed that

Appellees did not enact an enabling resolution determining that the project was

necessary for the public convenience and welfare by a unanimous vote as required

by R.C. 5555.06. Id. at 7-10. Additionally, Appellees failed to file the plans and

surveys in the office once finalized as required by R.C. 5555.07. Id. at 9-10.

Appellants also claimed that Appellees illegally proceeded with the project even

though the statutory requirements were not met. Id. at 11. In support of its

motion, Appellants filed the affidavits of Matthew Cunningham (“Cunningham”)

and Lana M. Foppe (“Foppe”). Cunningham stated that he searched the resolution


                                       -12-
Case No. 12-13-05


journals at the Putnam County Commissioners’ Office for a resolution in

compliance with R.C. 5555.06 and for a notice that the plans and surveys were

filed. Doc. 42 at Cunningham Affidavit 1-2. Cunningham and Foppe indicated in

their respective affidavits that they searched from May 14, 1999 to April 9, 2012,

but no resolutions or notices were found. Id. at 2 and Doc. 42 at Foppe Affidavit

2. The trial court then ordered that all motions for summary judgment must be

filed by July 16, 2012, any responses to the motion must be filed by July 30, 2012,

and replies to the responses must be filed by August 6, 2012. Doc. 44. On July

23, 2012, Appellees filed a motion to extend the discovery deadline from July 25,

2012, until August 29, 2012. Doc. 47. Appellees filed a response to the July 6,

2012, motion for summary judgment on July 30, 2012. Doc. 50. In the response,

Appellees argued that even though they may not have passed a resolution under

R.C. Chapter 5555, they had done so under R.C. Chapter 5553 and that R.C.

Chapter 163, not Chapter 5555 is the appropriate chapter for the review. Id. at 2.

Appellants filed their reply to Appellees’ response on August 6, 2012. Doc. 53.

The trial court overruled Appellants’ motion for summary judgment on August 14,

2012. Doc. 55.

      {¶12} On August 13, 2012, the day before the trial court ruled on

Appellants’ motion for summary judgment, Appellees filed a motion for partial

judgment on the pleadings, which requested that claims three through seven of the


                                       -13-
Case No. 12-13-05


amended complaint be dismissed for failing to state a claim upon which relief

could be granted. Doc. 54. Appellants filed their reply to this motion on August

27, 2012. Doc. 60. On August 31, 2012, Appellants filed a motion to supplement

their reply. Doc. 62. Appellees filed their reply to Appellants’ response on

September 17, 2012. Doc. 67. On September 24, 2012, the trial court sua sponte

turned the motion for judgment on the pleadings into a motion for summary

judgment as to claim seven. Doc. 70. On September 28, 2012, in response to the

trial court’s ruling, Appellees filed a motion for partial summary judgment against

Appellants as to claim seven of the amended complaint. Doc. 72. Appellants then

filed a motion for additional time to file a response in order to conduct additional

discovery. Doc.76. This motion was granted by the trial court on October 15,

2012. Doc. 78. Appellants filed their response on October 29, 2012. Doc. 102.

Appellees then filed their response on November 6, 2012. Doc. 103.

       {¶13} In the meantime, the trial court held a hearing on Appellants’ request

for a preliminary injunction on October 22 and 23, 2012. Doc. 106. The trial

court then set forth several pages of findings of fact. Id. at 1-10. The trial court

denied Appellants’ request for a preliminary injunction. Id. at 19.

       {¶14} On January 10, 2013, the trial court entered partial summary

judgment as to Appellants’ seventh claim in the amended complaint. Doc. 108.

The trial court made several findings of fact in this judgment entry. The trial court


                                        -14-
Case No. 12-13-05


determined that Appellees appropriated certain portions of Appellants’ properties

at the April 5th, 2012 meeting. Id. at 3. The trial court also determined that on

July 12, 2012, Appellees passed a resolution declaring that the widening of the

road was necessary for public convenience and welfare. Id. at 4. A further

determination was that a final hearing on the proposed widening was held on July

27, 2012. Id. Additionally, the trial court determined that after the hearing,

Appellees passed a resolution determining that the widening of Road 5 would

serve the public convenience and welfare. Id. Finally, the trial court determined

that the individual commissioners were not personally liable for anything as they

had statutory immunity and granted the motion for partial summary judgment. Id.

      {¶15} On February 4, 2013, the trial court entered judgment denying the

permanent injunction requested by the amended complaint. Doc. 111. Based

upon its prior decisions, the trial court determined that there was no need to

conduct any more hearings. Id. The trial court then found in favor of Appellees

on all counts. Id. Appellants filed their notice of appeal on March 1, 2013. Doc.

114. Appellants raise the following assignments of error on appeal.

                           First Assignment of Error

      The trial court erred in ignoring uncontroverted evidence of
      violations of Ohio Sunshine Act in drawing its findings of fact.




                                       -15-
Case No. 12-13-05


                           Second Assignment of Error

       The trial court erred by failing to find irreparable harm and
       prejudice to Appellants when irreparable harm and prejudice
       are irrebuttably presumed by the Ohio Sunshine Act.

                            Third Assignment of Error

       The trial court erred in failing to invalidate resolutions adopted
       after violating the Ohio Sunshine Act.

                           Fourth Assignment of Error

       The trial court erred in determining that the easement records
       were lost or destroyed when there was no evidence that any
       records ever existed.

                            Fifth Assignment of Error

       The trial court erred in concluding the commissioners validly
       authorized the widening of County Road 5.

                            Sixth Assignment of Error

       The trial court erred by affirming the county commissioners’
       retroactive legislation granting the authority to take private
       property in eminent domain proceedings.

       {¶16} In this case, Appellants requested a preliminary injunction along with

declaratory judgment. “An injunction is an extraordinary remedy in equity where

there is no adequate remedy available at law.” Garano v. State, 37 Ohio St.3d

171, 172, 524 N.E.2d 496 (1988) (superseded by statute on other grounds). A

court should only grant an injunction to prevent a future wrong. Id. “The grant or

denial of an injunction is solely within the trial court’s discretion and, therefore, a


                                         -16-
Case No. 12-13-05


reviewing court should not disturb the judgment of the trial court absent a showing

of a clear abuse of discretion.” Id. An abuse of discretion occurs when the trial

court’s judgment is unreasonable, arbitrary or unconscionable.                   Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

           {¶17} Contrary to the standard of review for the granting of an injunction,

the standard for declaratory judgment is less clear. The Ohio Supreme Court has

held that an appellate court should review the question of whether it is appropriate

to dismiss a declaratory judgment action using an abuse of discretion standard.

Arnott v. Arnott, 132 Ohio St.3d 401, 2012-Ohio-3208, ¶13, 972 N.E.2d 586.

However, the questions of law are to be reviewed using a de novo standard of

review. Id.

           {¶18} The first two assignments of error each allege that Appellees violated

the Ohio Sunshine Act. One of the bases of this complaint was that Appellees

were failing to provide notice as required by statute. There is no dispute that at the

time the complaint was filed, Appellants had no written policy and relied solely

upon past practice.2 Tr. Vol. I, 225; Vol. II, 190; Jerwers Dep., 117-18; Schroeder

Dep., 19, 51; Love Dep., 18. Thus, it may be helpful to understand what the

general practices of the Putnam County Commissioners Office were in regards to

meetings. The Commissioners Office has meetings from 8:30 a.m. until 4:30 p.m.



2
    A resolution setting forth a written policy was passed on August 30, 2012.

                                                     -17-
Case No. 12-13-05


when they close, as all meetings are considered public meetings unless they occur

in executive session. Betty Dep., 29, 64-67; Schroeder Dep., 26-27; Jerwers Dep.,

17. However, on Tuesdays, Thursdays, and possibly Fridays, if necessary, there

are meetings, titled “agenda meetings” at which resolutions are passed. Tr. Vol. I,

137; Betty Dep., 16-17; Schroeder Dep., 17; Jerwers Dep., 15-16, 18-19. These

meetings are held at 10:00 a.m. on those days and the topic for the agenda is not

disclosed in advance. Betty Dep., 17, 26-28, 53; Schroeder Dep., 23, 30. The

official notice for all of the meetings occurred when the meeting was written on a

large, white, dry-erase board positioned at the rear of the office. Betty Dep., 26;

Schroeder Dep., 17; Love Dep., 24. There was also a website calendar, but it was

not always accurate, so was not the official notice. Betty Dep., 26, 31, 123;

Schroeder Dep., 34, 111, 120; Jerwers Dep., 102. The white board was the only

way to know everything that was scheduled. Tr. Vo. I, 144; Betty Dep., 124,

Schroeder Dep, 111; Jerwers Dep., 12; Love Dep., 24. Any of the commissioners

or any other public official could add to the white board at any time. Schroeder

Dep., 20. The only requirement was that notices had to be put on the board for at

least 24 hours before the meeting. Schroeder Dep., 53.

      {¶19} As for the agenda meetings, the topics to be covered at the meeting

were not listed. Betty Dep., 17, 26-28, 53; Schroeder Dep., 23, 30. The board

merely stated “agenda” and the time. Id. If a person or entity requested specific


                                       -18-
Case No. 12-13-05


notice of meetings, the Commissioner’s Clerk, who was Betty at that time, would

try to remember to call or email them. Betty Dep., 53-54; Schroeder Dep., 20-21.

There was no formal method for requesting specific notice or that would provide

assurance that the notice would be given. This was the system that had been used

for many years and continued to be the unwritten policy of Appellants. Jerwers

Dep., 117-18; Schroeder Dep., 19, 51; Love Dep., 18.

       {¶20} Ohio’s open meetings requirements are set forth in R.C. 121.22,

which states in pertinent part as follows.

       (A) This section shall be liberally construed to require public
       officials to take official action and to conduct all deliberations
       upon official business only in open meetings unless the subject
       matter is specifically excepted by law.

       (B) As used in this section:

       (1) “Public body” means any of the following:

       (a) Any board, commission, committee, council, or similar
       decision-making body of a state agency, institution, or authority
       and any legislative authority or board, commission, committee,
       council, agency, authority, or similar decision-making body of
       any county, township, municipal corporation, school district, or
       other political subdivision or local public institution;

       ***

       (2) “Meeting” means any prearranged discussion of the public
       business of the public body by a majority of its members.

       ***

       (C) All meetings of any public body are declared to be public

                                         -19-
Case No. 12-13-05


      meetings open to the public at all times. A member of a public
      body shall be present in person at a meeting open to the public
      to be considered present or to vote at the meeting and for
      purposes of determining whether a quorum is present at the
      meeting.

      The minutes of a regular or special meeting of any public body
      shall be promptly prepared, filed, and maintained and shall be
      open to public inspection. The minutes need only reflect the
      general subject matter of discussions in executive sessions
      authorized under division (G) or (J) of this section.

      ***

      (F) Every public body, by rule, shall establish a reasonable
      method whereby any person may determine the time and place
      of all regularly scheduled meetings and the time, place, and
      purpose of all special meetings. A public body shall not hold a
      special meeting unless it gives at least twenty-four hours’
      advance notice to the news media that have requested
      notification, except in the event of an emergency requiring
      immediate official action. In the event of an emergency, the
      member or members calling the meeting shall notify the news
      media that have requested notification immediately of the time,
      place, and purpose of the meeting.

      The rule shall provide that any person, upon request and
      payment of a reasonable fee, may obtain reasonable advance
      notification of all meetings at which any specific type of public
      business is to be discussed. Provisions for advance notification
      may include, but are not limited to, mailing the agenda of
      meetings to all subscribers on a mailing list or mailing notices in
      self-addressed, stamped envelopes provided by the person.

      (G) Except as provided in division (J) of this section, the
      members of a public body may hold an executive session only
      after a majority of a quorum of the public body determines, by a
      roll call vote, to hold an executive session and only at a regular
      or special meeting for the sole purpose of the consideration of
      any of the following matters:

                                     -20-
Case No. 12-13-05



      ***

      (2) To consider the purchase of property for public purposes,
      or for the sale of property at competitive bidding, if premature
      disclosure of information would give an unfair competitive or
      bargaining advantage to a person whose personal, private
      interest is adverse to the general public interest. No member of
      a public body shall use division (G)(2) of this section as a
      subterfuge for providing covert information to prospective
      buyers or sellers. A purchase or sale of public property is void if
      the seller or buyer of the public property has received covert
      information from a member of a public body that has not been
      disclosed to the general public in sufficient time for other
      prospective buyers and sellers to prepare and submit offers.

      ***

      (H) A resolution, rule, or formal action of any kind is invalid
      unless adopted in an open meeting of the public body. A
      resolution, rule or formal action adopted in an open meeting
      that results from deliberations in a meeting not open to the
      public is invalid unless the deliberations were for a purpose
      specifically authorized in division (G) or (J) of this section and
      conducted at an executive session held in compliance with this
      section. A resolution, rule or formal action adopted in an open
      meeting is invalid if the public body that adopted the resolution,
      rule or formal action violated division (F) of this section.

      (I)(1) Any person may bring an action to enforce this section.
      An action under division (I)(1) of this section shall be brought
      within two years after the date of the alleged violation or
      threatened violation. Upon proof of a violation or threatened
      violation of this section in an action brought by any person, the
      court of common pleas shall issue an injunction to compel the
      members of the public body to comply with its provisions.

      (2)(a) If the court of common pleas issues an injunction pursuant
      to division (I)(1) of this section, the court shall order the public
      body that it enjoins to pay a civil forfeiture of five hundred

                                     -21-
Case No. 12-13-05


      dollars to the party that sought the injunction and shall award to
      that party all court costs and, subject to reduction as described
      in division (I)(2) of this section, reasonable attorney fees. The
      court, in its discretion, may reduce an award of attorney’s fees to
      the party that sought the injunction or not award attorney’s fees
      to that party if the court determines both of the following:

      (i) That, based on the ordinary application of statutory law and
      case law as it existed at the time of violation or threatened
      violation that was the basis of the injunction, a well-informed
      public body reasonably would believe that the public body was
      not violating or threatening to violate this section;

      (ii) That a well-informed public body reasonably would believe
      that the conduct or threatened conduct that was the basis of the
      injunction would serve the public policy that underlies the
      authority that is asserted as permitting that conduct or
      threatened conduct.

      ***

      (3) Irreparable harm and prejudice to the party that sought the
      injunction shall be conclusively and irrebuttably presumed upon
      proof of a violation or threatened violation of this section.

R.C. 121.22 eff. 9-29-11.

      {¶21} The first cause of action stated in the amended complaint was that

Appellees violated R.C. 121.22 by failing to give reasonable notice and by failing

to give requested specific notice. As discussed above, there was no official policy

for requesting specific notice and no method of insuring that the notice was sent.

The only notice was the writing on the white board in the Commissioners’ Office

and the incomplete internet calendar. However, some of the meetings that are

scheduled and listed on the white board were not listed on the internet version of

                                       -22-
Case No. 12-13-05


the calendar. Tr. Vol. II, 73; Betty Dep., 123; Schroeder Dep., 111. The white

board was the only way to know what was scheduled. Tr. Vol. I, 144; Betty Dep.,

124; Schroeder Dep., 111; Jerwers Dep., Love Dep., 24. This then leads to the

issue of whether the white board is in and of itself sufficient notice to satisfy the

statutory requirements.

        {¶22} The white board was located on the right wall approximately twenty

feet past the entrance. Schroeder Dep., 21-22, Tr. Vol. I, 141. Exhibit WWW

shows several images of the dry erase board and its placement. Although the

board itself was visible from the entrance and the front counter, it could not be

read from there. Tr. Vol. I, 142-43; Exhibit WWW. When viewed from the far

side of the counter, the board was visible and could be partially read, however the

view of the bottom of the board was obstructed by office furniture. Id. The only

apparent way to clearly view the board would be for a member of the general

public to walk past the counter to the rear of the office.3 Jerwers admitted that the

board was placed in a position that could not easily be read by the general public.

Tr., Vol. I., 143; Jerwers Dep., 115. Perry, the officer who testified on behalf of

Buckeye, testified that he went into the commissioners’ office after the meeting on

July 12, 2012. Tr. Vol. II, 18. Perry observed the white board in the back corner

of the office, but was unable to read it from any of the public areas of the office.


3
 Since the changes on August 30, 2012, Appellees are now posting a copy of the dry erase board on the
door to their office.

                                               -23-
Case No. 12-13-05


Id. at 18-19. Marlena Ballinger (“Ballinger”), the editor of the Putnam County

Sentinel, testified that Ex. WWW was an accurate reflection of where the white

board was located in the office. Id. at 44-47. Ballinger testified that she could not

read the white board from the reception counter and that she needed to go past the

reception counter into the office to read it. Id. at 48. To stay current on what was

scheduled for each day, people needed to check the white board in the office daily

or call and inquire. Schroeder Dep., 21, 30, 52, 112.

        {¶23} As for knowing what topics would be addressed at the agenda

meetings, Betty stated in her deposition that the public can know what is occurring

at the meetings by coming “in at 10:00 o’clock, they can sit there the whole day

long.” Betty Dep., 64. Schroder testified in his deposition that if the public wants

to know the location or purpose of a meeting, they needed to inquire and that the

commissioners were not required to notify the public of the location of a meeting.4

Schroeder Dep. 46-48. The only way for the public to know what was on the

agenda for resolution is for them to come to the meetings as that information was

not available in advance. Id. at 56-60. In order for the public to be continually

updated as to when meetings will be held, they needed to come into the office

daily. Id. at 111-12. Different meetings were added throughout the day, so



4
  This testimony is in direct conflict with the statute which requires the public body to establish a
reasonable method from which any person can determine the time and place of all regularly scheduled
meetings.

                                               -24-
Case No. 12-13-05


checking it at one point in the day may not tell one about a meeting to be held the

next day if it was added after one last checked the board. Id. at 114-131.

       {¶24} R.C. 121.22(F) requires all public bodies to establish a rule which

sets forth a reasonable method for the general public to determine the time and

place of all regularly scheduled meetings as well as the time, place, and purpose of

all special meetings. The rule also must contain a procedure by which interested

parties can obtain advance notification. The failure to have such a rule is a

violation of R.C. 121.22(F). Doran v. Northmont Bd. of Edn., 147 Ohio App.3d

268, 2002-Ohio-386, 770 N.E.2d 92, ¶12. The statute requires that the public

body have a rule that provides for notice that is consistent and actually reaches the

public. Id. Although the violation of the statute may be remedied, the remedy

does not negate the prior violation and the statute mandates that an injunction be

issued if a violation was found to have existed.        Id. at ¶13.   See Doran v.

Northmont Bd. of Edn. II, 2d Dist. Montgomery No. 19956, 2003-Ohio-7097, ¶5.

A trial court is bound by the remedy provisions of R.C. 121.22(I) even for a

“technical violation” of the statute and even if the violation was subsequently

cured. Vermilion Teachers’ Assn. v. Vermilion Local School Dist. Bd. of Edn., 98

Ohio App.3d 524, 648 N.E.2d 1384 (6th Dist. 1994).

       {¶25} In this case, the evidence is undisputed that Appellees did not have a

rule that established a procedure for reasonable notice to the public. The only


                                        -25-
Case No. 12-13-05


consistent public notice was a white board placed at the rear of the office, which

was not readable from the public area of the office. The internet calendar, at best,

could be considered incomplete and, at worst, misleading as it contained notice of

some meetings, but not all. The information on the white board was not always

complete either in that it did not always state where the meeting would be

occurring if not in the usual location.        Schroeder testified that he, as a

commissioner, did not believe the office was required to give that information

unless specifically asked. Schroeder Dep., 46-48. Some meetings which were

held in different locations were not noted as such on the white board. This view

was held and followed despite the fact that the statute requires notice of time and

place of all regularly scheduled meetings be given. In addition, there was no

policy in place for the public to be able to obtain advance notice as is required by

R.C. 121.22(F). Instead, Appellees relied upon habit and the good intentions of

the Clerk to call the press and others if she remembered. This system cannot be

deemed reasonable as it provides no notice if the clerk forgets or, as occurred on

one instance, was out sick. The failure to have the required rules and procedures

is a violation of R.C. 121.22(F). Thus, the trial court was mandated by the statute

to order an injunction to compel Appellees to comply with the statutory

provisions. R.C. 121.22(I)(1).




                                       -26-
Case No. 12-13-05


       {¶26} The first allegation of the amended complaint also claims that

Appellees violated R.C. 121.22(F) by not providing specific notice of meetings

when requested.     The undisputed evidence, as discussed above, reveals that

Appellees did not have a policy for specific notice. Betty Dep., 74-76; Schroeder

Dep., 19. The result of this is that there was no correct procedure for requesting

specific notice and no fee to be paid. Prior to the written policy being instituted on

August 30, 2012, Betty would just call those who asked, if she remembered,

because she wanted to be helpful. Id. As discussed above, the failure to have a

policy for specific notification is a violation. Schroeder testified at his deposition

that he did not remember any official requests for notice. Schroeder Dep., 184.,

Tr. Vol. II, 165. The only official request he recalled was made verbally by the

media the week before his deposition. Schroeder Dep., 184. However, Schroeder

testified differently at the hearing when he testified that someone asked him for

notice while he was speaking to the person on the phone, though he could not

remember who. Tr. Vol. II, 166. Schroeder did not think that was really a request

for notice, but was rather a favor. Id. Schroeder testified that he did not give this

person notice. Id. at 167. During his deposition, Schroeder testified that at a

meeting in February 2012, someone asked for notice, but he could not recall

specifically who asked. Schroeder Dep., 93.      Schroeder testified that he did not

think that person meant he wanted notice of when they would be voting on


                                        -27-
Case No. 12-13-05


resolutions of appropriations. Id. He remembered telling the person that he would

let them know, however he did not provide the requested notice. Id.

       {¶27} Jerwers testified that at a February 2012 meeting, Patrick and Borgelt

specifically requested notice of any meetings regarding their respective property

parcels. Tr. Vol. I, 176; Jerwers Dep., 62-63. No notice was given to Patrick prior

to the meeting on February 24, 2012, when Appellees passed a resolution

appropriating Patrick’s property. Id. at 177. This was confirmed by Betty who

testified that she only provided notice of the meeting on February 24, 2012, to

Borgelt. Betty Dep., 82-83. Love testified during his deposition that the person

who would give notice would be the clerk, so if Betty said there was no notice

sent, there was no notice. Love Dep., 19-20. Patrick testified that he attended a

meeting on February 10, 2012 with Appellees, Borgelt, Burkholder, Recker, and

Troy Recker, who was Recker’s assistant. Tr. Vol. I, 107-108. At the conclusion

of the meeting, Patrick asked Appellees to notify him of any meetings concerning

the appropriation of his property. Id. at 108., Patrick Dep., 27. His property was

appropriated at the meeting on February 24, 2012, but he received no notice of the

meeting and did not attend it. Tr. Vol. I, 109.

       {¶28} Perry testified that he received no notice of any meetings, including

the notices sent out to other property owners concerning the meeting on April 5,

2012. Tr. Vol. II, 12-14. Not knowing of meetings, he did not attend them. Id. at


                                        -28-
Case No. 12-13-05


14. He noted that when the commissioners were having meetings concerning

ditches, they sent out letters to the property owners concerning the upcoming

project and assessments. Id. at 36. “[T]hey send us a letter for ditch hearings, but

they don’t send us a letter when they appropriate your property. It seems awful

funny.” Id. at 37.

       {¶29} Ballinger testified that if there were going to be Friday meetings,

Betty would email her because the Friday meetings do not always occur. Id. at 43.

When Ballinger went to the commissioners’ office on February 23, 2012, for the

10:00 a.m. agenda meetings, she did not see notice of a meeting for Friday and she

did not receive notice from Betty. Id. at 49-53. Soon afterwards, she verbally

requested to be notified specifically of any changed agenda meetings or Friday

meetings. Id. at 58. However, she only got notice of the 4:00 p.m. meeting held

on July 12, 2012, (where resolutions were passed to appropriate the property by

statute), thirty minutes prior to the meeting. Id. at 61. This occurred despite the

fact that she had the internet calendar of the Board streamed to her phone so that

she learned of all updates immediately. Id. at 72. The internet calendar never

indicated that a meeting would be occurring at 4:00 p.m. that day. Id. at 73. The

next day, she submitted a written request for notice since the verbal requests were

not being observed. Id. at 80, 86.




                                       -29-
Case No. 12-13-05


        {¶30} Lisa Stainbrook (“Stainbrook”) testified that she called the Appellees

in June of 2012 for notice of all meetings regarding the Road 5 project. Tr. Vol.

II, 93-94. A month later Stainbrook sent an email to Appellees again requesting

specific notice of meetings about the Road 5 project. Id. at 94. As of the date of

the hearing, she had received no notices from the Board. Id. at 95.

        {¶31} Finally, Horstman testified that she sent a letter to Recker and one to

the Appellees requesting notification of any and all activities regarding the Road 5

project. Tr. Vol. II, 105-106, Ex. TTTT. She personally sent the letter by U.S.

mail and presumed it was received. Tr. Vol. II, 130. She was unsure of which

meeting she actually received notice, but there was only one meeting that notice

was sent.       Tr. Vol. II, 107, 120, 133. Horstman testified that she was able to

attend several of the meetings because she heard about them from other people.

Id. at 133.

        {¶32} All of the above evidence was presented to the trial court and was not

disputed. At times, Appellees testified that they did not recall what was said or

who said it. However, they did not deny that the requests were made.5 They also

did not deny that the requested notices were not provided. These undisputed facts

show that there were violations of R.C. 121.22(F). Appellees violated the statute
5
  Schroeder attempted to deny that “official” requests were made, but rather felt that the requests were
made on a personal level, not to him as a commissioner. Tr. Vol. II, 166. “But that was to a commissioner,
it was a relationship, not to do with the Commissioners (sic) Office. It was a constituent/commissioner
type of conversation. I do a lot of that.” Id. However, this belief does not account for the fact that when
acting as a commissioner, Schroeder is an agent of the Board and requests made to him are attributable to
the office. Schroeder admitted that he did not keep the party who requested notice informed.

                                                  -30-
Case No. 12-13-05


as a matter of law by failing to establish a rule for reasonable notice to the public

and for failing to have a rule in place for providing specific notice of meetings

when requested as mandated by R.C. 121.22(F).6

        {¶33} In addition to the failure to provide notice of the meetings,

Appellants claim that Appellees erred by failing to keep full and accurate minutes.

The standard procedure for the Board when it came to keeping the minutes was

explained by Betty.           In her deposition, Betty testified that there were no set

procedures for keeping minutes or dealing with public records requests until after

the August 30, 2012, meeting. Betty Dep., 121. Instead, Betty just kept the

records the way she had been shown by her predecessor. Betty testified that she

keeps four books of records: 1) a book of resolutions, 2) a book of minutes of the

meetings, 3) a book containing the discussions had at the meetings, and 4) an

appointment book showing what meetings were held and when. Betty Dep. 12-14.

The only items in the resolution book are the resolutions that were approved. Id.

at 16. The unapproved resolutions were kept in the minutes book and marked

unapproved. Id. at 15. The minutes are taken from the agenda and provide a basic

overview of what happens at the meetings. Id. at 16-17. The Board approves the

minutes from the last meeting at the beginning of the next meeting. The book of


6
  The trial court did not consider the failure of Appellees to provide specific notice of the meeting before
April 5 because it considered that meeting as the one where the official appropriations took place and found
that the parties received notice of that meeting because they were present. However a subsequent meeting
does not cure the failure to provide the specific notice required for the February 24, 2012 meeting.

                                                   -31-
Case No. 12-13-05


discussion notes is a complete summary of the discussions occurring at the

meetings taken as they are occurring. Id. at 20. The discussion notes are not part

of the minutes and are not reviewed or approved by the Board. Id. at 18-22. If a

person was to come and ask for the minutes, they would not be given the

discussion book or told that it exists. Id. at 22. The appointment book was a copy

of the daily printout from the white board showing the meetings and their times.

To see all of these records, a person would need to specifically request all of them.

       {¶34} R.C. 121.22(C) requires all public bodies keep “a full written record”

of all general and special meetings, that they be promptly prepared and filed, and

that they be available for inspection by the public. All proceedings of a board of

county commissioners are public and shall occur at the office of the board unless

authorized by R.C. 305.06 or R.C. 305.07. R.C. 305.09. All regular sessions and

special sessions will be held at the county commissioners’ office unless the

commissioners pass a resolution to hold one in a different location, enter the new

location on the journal of the board, and provide reasonable public notice of the

change of location. R.C. 305.06 and R.C. 305.07.

       (C) Except as otherwise provided in division (B) of this section,
       the clerk of the board of county commissioners shall keep a full
       written record of the proceedings of the board, and a written
       general index of those proceedings, entering each motion with
       the name of the person making it on the record. The clerk shall
       call and record the yeas and nays on each motion. The clerk
       shall state fully and clearly in the record any question relating to
       the powers and duties of the board which is raised for its

                                        -32-
Case No. 12-13-05


      consideration by any person having an interest therein, together
      with the decision on such question, and shall call and record the
      yeas and nays by which the decision is made. When requested
      by a party interested in the proceedings or by a party’s counsel,
      the clerk shall record any legal proposition decided by the
      board, the decision thereon, and the votes by which the decision
      is reached. If either party, in person or by counsel, takes
      exception to such decision, the clerk shall record the exceptions
      with the record of the decision.

R.C. 305.10. The Ohio Supreme Court has interpreted this statute as imposing

upon public bodies, such as county commissioners, “a clear legal duty to record

descriptions of pre-arranged discussions in its minutes.” White v. Clinton Cty. Bd.

Of Commrs., 76 Ohio St.3d 416, 1996-Ohio-380, 667-N.E.2d 1223 (citing State ex

rel. The Fairfield Leader v. Ricketts, 56 Ohio St.3d 97, 564 N.E.2d 486 (1990)).

The Ohio Supreme Court then went on to discuss what makes up a “full record” of

the proceedings.

      R.C. 305.10 does not contain a definition of “full record” or
      “proceedings.” As a result, we give these words their plain and
      ordinary meaning. * * * Webster’s Third New International
      Dictionary (1986) 918, 919, defines “full” as “containing all that
      can possibly be placed or put within”; “containing all details:
      complete.” Accordingly, a “full record” would be one in which
      the details of the recorded event are contained. “Proceedings” is
      defined as “an official record or account (as in a book of
      minutes) of things said or done (as at a meeting or convention of
      a society).” * * *

      ***

      As already noted, R.C. 121.22 requires the preparation, filing,
      and maintenance of a public body’s minutes. Granted, the
      statute does not explicitly state what should be included in the

                                       -33-
Case No. 12-13-05


         minutes of a county board of commissioners’ meeting. However,
         we can glean more about the requirements of R.C. 121.22(C) by
         examining the last sentence of that subsection, which states that
         the minutes of a public body’s executive sessions “need only
         reflect the general subject matter of discussions * * *.” When
         one considers the sensitive nature of the topics examined in
         executive sessions, it follows from this language that it is only the
         minutes of an executive session which may be properly limited to
         “the general subject matter of discussions.” The minutes of any
         other meeting of a public body must contain a more substantial
         treatment of the items discussed, and certainly should not be
         limited to a mere recounting of the body’s roll call votes.

         ***

         * * * [W]e refrain from laying down specific guidelines, other
         than the dictate that for public records maintained under R.C.
         121.22 and 305.10, full and accurate minutes must contain
         sufficient facts and information to permit the public to
         understand and appreciate the rationale behind the relevant
         public body’s decision. * * *

Id. at 422-424.7 In addition, the Ohio Supreme Court has held that minutes are

those that are approved as the minutes, not information from additional sources.

See State ex rel. Long v. Cardington Village Council, 92 Ohio St.3d 54, 2001-

Ohio-130, 748 N.E.2d 58.

         {¶35} Appellees and Betty testified that all of their meetings during the

business day are public meetings. Betty Dep., 29, 66-67; Schroeder Dep., 26-27,

60-61; Jerwers Dep., 17; Love Dep., 14-15; and Tr. Vol. I, 138. Since all of the

meetings are public meetings, there should be minutes for every meeting. In the


7
  Although the statute version has changed since this case was released, the language of the statute on this
issue has not changed.

                                                   -34-
Case No. 12-13-05


court below, Appellants specifically challenged the minutes of the meetings for

February 9 and 10, 2012. A review of the minutes shows that the minutes for

these two days were combined. The document contained paragraphs designated as

the “minutes” for February 9, 2012 and brief paragraphs called “discussion notes

from February 10, 2012”. Appellants claim these minutes did not comply with the

statute because they did not include the four pages of “Discussion Notes” which

were not part of the approved minutes and were kept in a different volume.

Appellants also claim this same scenario occurred on February 16 and 17, 2012.

Finally, Appellants claim that the minutes for the July 12, 2012 meeting were

inaccurate because they did not contain any of the objections made at the meeting.

The discussion notes did contain the objections. We will review each of these

challenged versions of the minutes separately.

      {¶36} A review of the minutes for February 9 and 10, 2012, contained one

discussion note as the minutes for the February 10, 2012 meeting and read as

follows.

      9:00 a.m. – 11:00 a.m.

      Commissioners Love, Schroeder and Jerwers and administrator
      Jach Betscher, Andy Borgelt, Paul Burkholder, Tom Patrick,
      Terry Recker, Troy Recker concerning the widening of Road 5.
      Gentleman from Putnam County Sentinel walked in late.

Ex. A. This was the official version of the minutes for that meeting. Yet, Exhibit

XXX provided four pages of discussion notes on the meeting, which were not

                                       -35-
Case No. 12-13-05


approved by the commissioners or anyone else. Betty testified that although she

keeps discussion notes, they are not considered part of the minutes and she does

not give them to anyone who only requests a copy of the minutes. Betty Dep. 20-

22. She also testified that although the discussion notes are part of the public

record, they are only provided upon a specific request for the discussion notes. Id.

at 121. Schroeder admitted during his deposition that the minutes do not always

indicate what a discussion was about, only that a meeting occurred. Schroeder

Dep., 99. He also testified that discussions happen that are not included in the

minutes. Id. at 145. Ballinger testified that in the two years she had been covering

the Commissioners’ Office, she was unaware that they had discussion notes until

recently. Tr. Vol. II, 64. The minutes for the February 10, 2012, meeting, which

were designated as “discussion notes” when combined with the minutes for

February 9, 2012, do not comply with the Ohio Supreme Court’s requirements set

forth in White and State ex rel. Long. A full discussion of what occurred at the

meeting was set forth in four pages of discussion notes. A single paragraph

indicating that a meeting occurred is insufficient to let the public understand and

appreciate what happened at that meeting. Although the information was set forth

in the “discussion notes” for that date, those notes are not part of the minutes. The

Ohio Supreme Court has held that the minutes do not include other documents that

are not approved, which is the situation with the discussion notes. State ex rel.


                                        -36-
Case No. 12-13-05


Long, supra. Thus, the minutes for February 10, 2012 do not comply with R.C.

121.22(C).

         {¶36} Jerwers testified that although the commissioners had a meeting at

the prosecutor’s office on February 17, 2012, neither Betty nor an assistant clerk

attended and no one took minutes at the meeting. Jerwers Dep. 75-76. A review

of Exhibit C, which is the minutes for February 16 along with discussion notes for

February 17, 2012,8 indicates only that a meeting took place between the

commissioners, the Clerk of Courts, and the County Administrator regarding the

yearly review of the court system.                  The meeting with the prosecutor is not

indicated as having occurred. At trial though, Jerwers testified, inconsistent with

his deposition testimony, that the meeting occurred on February 21, 2012, with all

three commissioners, representatives from ODOT, and the prosecutor to discuss

the Road 5 project. Tr. Vol. I, 183-84. Although Jerwers testified that it was a

different date, he again testified that although it was a public meeting, neither

Betty nor an assistant clerk was present. Id. at 184. The minutes for February 21,

2012, indicate that there was a meeting, but provides no additional information.

“9:00 a.m. Commissioners Love, Schroeder and Jerwers met at the prosecutor’s

office with Ohio Department of Transportation officials regarding Road 5.” Ex.

D. This was a public meeting, not an executive session. Thus, Appellees were

8
  The exhibit states that it is the minutes for Thursday, February 16, 2012, and discussion notes for Friday,
February 17, 2011. We presume that the 2011 was a typographical error as the discussion notes followed
the minutes for Thursday.

                                                   -37-
Case No. 12-13-05


required by R.C. 121.22(C) to keep full minutes, not just reference the subject

matter. White, supra. That did not occur in this case as no minutes were taken at

the actual meeting. The failure to keep a full and accurate record of the public

meetings of the Board is a violation of R.C. 121.22(C).

      {¶37} Similarly, there was a meeting held on July 12, 2012. Betty Dep.,

115-16. At that meeting, an attorney raised objections. Id. A review of the

minutes does not indicate that any objections were made by anyone.             Id.

However, a review of the discussion notes does show that the objections were

made. Id. at 116-17. This is a problem because a review of the approved minutes,

without reference to another source, would not give the public an accurate

representation of what occurred at the meeting. Again, Appellees were relying

upon unapproved documents to provide complete minutes of the meeting. This

does not comply with the statutory requirements of R.C. 121.22(C).

      {¶38} The final alleged violation by Appellants is that Appellees entered

into executive session for inappropriate purposes.        The purposes for which a

public body may enter into an executive session are limited.

      (G) Except as provided in division (J) of this section, the
      members of a public body may hold an executive session only
      after a majority of a quorum of the public body determines, by a
      roll call vote, to hold an executive session and only at a regular
      or special meeting for the sole purpose of the consideration of
      any of the following matters:



                                       -38-
Case No. 12-13-05


      (1) To consider the appointment, employment, dismissal,
      discipline, promotion, demotion, or compensation of a public
      employee or official, or the investigation of charges or
      complaints against a public employee, official, licensee, or
      regulated individual, unless the public employee, official,
      licensee, or regulated individual requests a public hearing.
      Except as otherwise provided by law, no public body shall hold
      an executive session for the discipline of an elected official for
      conduct related to the performance of the elected official’s
      official duties or for the elected official’s removal from office. If
      a public body holds an executive session pursuant to division
      (G)(1) of this section, the motion and vote to hold that executive
      session shall state which one or more of the approved purposes
      listed in division (G)(1) of this section are the purposes for which
      the executive session is to be held, but need not include the name
      of any person to be considered at the meeting.

      (2) To consider the purchase of property for public purposes *
      * *.

      (3) Conferences with an attorney for the public body
      concerning disputes involving the public body that are the
      subject of pending or imminent court action;

      (4) Preparing for, conducting, or reviewing negotiations or
      bargaining sessions with public employees concerning their
      compensation or other terms and conditions of their
      employment.

      (5) Matters required to be kept confidential by federal law or
      regulations or state statutes;

      ***

      If a public body holds an executive session to consider any of the
      matters listed in divisions (G)(2) to (7) of this section, the motion
      and vote to hold that executive session shall state which one or
      more of the approved matters listed in those divisions are to be
      considered at the executive session.


                                      -39-
Case No. 12-13-05


R.C. 121.22(G). “Any case involving R.C. 121.22 is limited to a consideration of

whether the conduct of the public body fits one of the narrowly defined exceptions

to the rule.” Gannett Satellite Information Network, Inc. v. Chillicothe City School

Dist. Bd. Of Edn., et al., 41 Ohio App.3d 218, 534 N.E.2d 1239 (4th Dist. 1988).

           In this case, the minutes of February 16, 2012, indicate that Appellees

entered into executive session to discuss “personnel”.                         Schroeder testified that

they were discussing hiring people and restructuring county jobs at a rest home.

Schroeder Dep., 100. The language of R.C. 121.22(G)(1), which is the section

allowing executive sessions for discussion of hiring and firing people has been

held to allow executive session “when its sole purpose is the consideration of a

specific employee’s employment, dismissal, etc.” Gannett at 220. In Gannett, the

appellate court held that the mere discussion of budget cuts that might result in the

termination of some employees positions was not the purpose of the exception

under R.C. 121.22(G)(1).9 The appellate court then held that the trial court erred

in holding that the executive session for that purpose did not violate the Sunshine

Law, and found a violation of the act to be present. Id. at 221. Here, Schroeder

testified that they entered into executive session to discuss the restructuring of

positions, not necessarily any specific employee. This purpose does not meet one




9
    Although the statutory language has changed slightly since Gannett, the content is the same.

                                                     -40-
Case No. 12-13-05


of the exceptions set forth by statute. Based upon the testimony of the purpose of

that executive session, the trial court erred in holding that it was not a violation.

        {¶37} Appellants also claim that Appellees violated R.C. 121.22(G) by

entering into executive session on April 5, 2012, to discuss economic

development. The minutes state as follows.

        8:30 a.m. – 8:50 a.m.

        Commissioners Schroeder, Love and Jerwers met with Jeff
        Loehrke to discuss economic development. Also in attendance
        was Jack Betscher and Cindy Landwehr. Mr. Jerwers made a
        motion to go into executive session. Mr. Schroeder seconded the
        motion. Vote; Mr. Jerwers, yes, Mr. Schroeder, yes, Mr. Love
        yes.

Ex. KK. This was confirmed by Schroeder who testified during his deposition that

they entered executive session to discuss economic development of a parcel of

land.    Schroeder Dep., 174-75. Love also testified in his deposition that they

entered into executive session on April 15, 2012, to discuss economic

development and admitted that this was not permissible under the version of the

statute in effect at that time. Love Dep., 17. However, at trial Love testified that

the executive session concerned a land swap. Tr. Vol. II, 225. The purpose of

economic development was not one of the exceptions permitting an executive

session under the applicable version of R.C. 121.22(G). Thus, if that was the

purpose, it was not a valid reason. If the purpose was to discuss a land swap, it

might be permissible except that the minutes did not comply with the provision of

                                          -41-
Case No. 12-13-05


R.C. 121.22(G) requiring that if the executive session is for a purpose set forth in

subsections 2 to 7, “the motion and vote to hold that executive session shall state

which one or more of the approved matters listed in those divisions are to be

considered” during the session. R.C. 121.22(G). The minutes do not show that

the purpose is for any specific reason under subsections 2 to 7, but instead merely

state “economic development.” The failure to comply with the requirements to

enter executive session violates the Sunshine Law.

       {¶38} “Upon proof of a violation * * * in an action brought by any person,

the court of common pleas SHALL issue an injunction to compel the members of

the public body to comply with its provisions.” R.C. 121.22(I)(1) (emphasis

added). “Irreparable harm and prejudice to the party that sought the injunction

shall be conclusively and irrebuttably presumed upon proof of a violation * * * of

this section.” R.C. 121.22(I)(3). Given the mandates of the statute, the trial court

erred by finding that no violation had occurred and by denying the request for an

injunction.   See Doran I and Doran II, supra.        “Because the statute clearly

provides that an injunction is to be issued upon finding a violation of the Sunshine

Law, it is irrelevant that the [public body has] nullified their prior action.” McVey

v. Carthage Twp. Trustees, 5th Dist. Athens No. 04CA44, 2005-Ohio-2869, ¶9.

Thus, Appellees argument that an injunction should be denied because they have

passed new resolutions creating policies for notice and minutes is not well taken.


                                        -42-
Case No. 12-13-05


The first and second assignments of error are sustained. The matter needs to be

returned to the trial court for a determination of damages pursuant to R.C.

121.22(I)(2)(a).

       {¶39} In the third assignment of error, Appellants argue that the trial court

erred by failing to invalidate resolutions adopted when the statute was violated.

Having determined that the trial court erred by failing to issue the injunction, the

next issue raised is what the remedy should be. The statute provides that a

“resolution, rule or formal action of any kind is invalid unless adopted in an open

meeting of the public body.” R.C. 121.22(H). Thus any resolution adopted

without reasonable notice to the public and without specific notice to those who

requested the notice would be invalid. This court has previously held that the

failure to comply with the requirements of R.C. 121.22(F) does not automatically

invalidate all actions. Swickrath & Sons, Inc. v. Village of Elida, 3d Dist. Allen

No. 1-03-46, 2003-Ohio-6288. “[T]he purpose of R.C. 121.22(H) is to invalidate

those actions taken by a board where insufficient notice was given to the public

regarding the meeting.” Doran I, supra at ¶11. Thus a determination must be

made as to which, if any, meetings involved insufficient notice.                This

determination requires a court to make findings of fact. Fact finding is not the

province of this court, but rather is a task left to the trial court. Since the trial

court erred in finding no violation, it did not address this question. This question


                                        -43-
Case No. 12-13-05


has yet to be answered and will be left for determination by the trial court upon

remand. The third assignment of error is sustained in that this court has previously

determined that notice was not sufficiently provided at all meetings. Thus we

must remand the issue to the trial court for review and additional findings of fact.

       {¶40} Appellants argue in the fourth assignment that the trial court erred in

determining that the easement records were lost or destroyed when Appellees set

forth no evidence that the records ever existed. The right of way in question was

presumed pursuant to R.C. 2729.13.

       As to every county road the records of which have been lost or
       destroyed, and which records are not reproduced under section
       2729.09 to 2729.12, inclusive, of the Revised Code, the center of
       the road as fenced on April 12, 1884, is prima facie the true
       center, and the width of such road is prima facie sixty feet.

R.C. 2729.13. The record indicates that there was no record of a right of way for a

portion of County Road 5, though other portions did have a recorded right of way.

The County eventually passed a resolution declaring that there was a presumed

right of way pursuant to R.C. 2729.13. Appellants claim that this was an error

since at no point in time was any evidence presented that the records ever existed.

Appellees argue in their brief that this court should not address this argument

because it was not raised in the complaint. A review of the record indicates that

this claim was not raised in the initial or amended complaint. Thus, it was not

properly before the trial court and Appellees argue that it should not be addressed


                                        -44-
Case No. 12-13-05


by this court. This argument might be persuasive except that this issue was argued

before the trial court and the trial court issued a ruling on it. Doc. 106, 18-19.

Appellate courts have jurisdiction to review the final orders of inferior courts

within their districts. Section 3(B)(2), Article IV, Ohio Constitution; R.C. 2501.02.

Since the trial court made a specific ruling that there was evidence that the records

were lost or destroyed, this court has the authority to review that decision.

       {¶41} A review of the record in this case reveals that at no time did

Appellants state a claim arguing against the presumption of a right of way and

requesting monetary damages. The basis for the complaint was the violation of

the Sunshine Act, violations of the appropriation statutes, and a request for

declaratory judgment granting an injunction. The issue of whether Appellees took

the additional right of way without compensating the owners for the property is

not addressed in the complaint.

       {¶42} In addition, this case would not be the appropriate forum for such a

challenge to occur. The proper forum for that issue would be in the appropriations

case which would have been filed by Appellees in order to obtain the property in

dispute. That is the case in which the value and extent of the property being taken

by the county should be determined, not the one before us. See R.C. 307.08. The

trial court erred in determining in this case that the right of way could be presumed

pursuant to R.C. 2729.13 as the issue must be raised in the other case filed


                                         -45-
Case No. 12-13-05


specifically for that purpose.10 For this reason, the fourth assignment of error is

sustained.

         {¶43} In the fifth assignment of error, Appellants claim that the trial court

erred in finding that the Board validly authorized the widening of County Road 5.

The Board in this case initially passed a resolution to appropriate property from

Appellants on February 24, 2012. The resolution was passed under the authority

of R.C. 163. The Board then passed another resolution to appropriate the same

property on April 5, 2012. The second resolution was passed after questions of

notice were raised concerning the February resolution. Thus, the Board held a

special meeting on April 5, 2012, with notice given to many landowners and to the

press. The second resolution was also passed pursuant to the authority of R.C.

163. The first two resolutions to appropriate the property were filed before the

Board passed a resolution finding that the widening of Road 5 was necessary and

was for the public convenience and welfare. A resolution making this finding was

not passed until July 12, 2012. After that resolution was passed, the Board passed

a third resolution to appropriate the property, but this time did so pursuant to R.C.

5553.Appellants argue that the resolution should have been passed pursuant to

R.C. 5555 and have complied with the requirements of that statutory chapter.



10
  This court will not address the issue of whether the right of way can be presumed under the statute as the
evidence did not discuss whether the “center of the road as fenced on April 12, 1884” was the same as the
current road or if the road even existed on that date.

                                                   -46-
Case No. 12-13-05


       {¶44} The Board is a government organization that is “authorized by law to

appropriate property in the courts” and is thus a “Public Agency” by definition.

R.C. 163.01(A).      However, R.C. Chapter 163 does not grant the authority to

appropriate property, but rather sets forth the procedures for doing so.      R.C.

163.01 et seq. The authority to appropriate the property must be granted by a

different statute.

       {¶45} The Board may improve or repair any existing public road or part of

an existing public road by widening it. R.C. 5555.02. In order to do so, the board

must comply with the requirements of R.C. 5555.07.

       The county engineer shall prepare and file with the board of
       county commissioners, by the time fixed therefor by the board,
       copies of the surveys, plans, profiles, cross sections, estimates of
       costs, and specifications for the improvement and estimated
       assessments upon lands benefited thereby. Thereupon such
       board shall file such copies in its office for the inspection and
       examination of all persons interested. Except in a case involving
       the improvement of a public road in which no land or property
       is taken or assessed, the board shall publish in a newspaper
       published and of general circulation in the county, or if no
       newspaper is published in the county then in a newspaper
       having general circulation in the county, for the period of two
       weeks, notice that a resolution has been adopted providing for
       said improvement, and that copies of the surveys, plans, profiles,
       cross sections, estimates, and specifications, together with
       estimated assessments upon the lands benefited by such
       improvement for the proportion of the cost thereof to be
       assessed therefor, are on file in the office of the board for the
       inspection of persons interested therein. Such notice shall state
       the time and place for hearing objections to said improvement
       and to such estimated assessments. * * *


                                      -47-
Case No. 12-13-05


      At such hearing, the board may order said surveys, plans,
      profiles, cross sections, estimates, and specifications to be
      changed or modified and shall make such adjustments of the
      estimated assessments as seem just to it. Thereupon the board
      may approve such surveys, plans, profiles, cross sections,
      specifications, and estimates and approve and confirm estimated
      assessments as made by the engineer or as modified and changed
      by the board. * * *

R.C. 5555.07. The authority to appropriate the necessary property is provided by

R.C. 5555.09.

      If the surveys, plans, profiles, and cross sections prepared by the
      county engineer pursuant to section 5555.07 of the Revised
      Code show that lands will be required for the improvement, the
      board of county commissioners shall proceed in accordance with
      sections 163.01 to 163.22 inclusive, of the Revised Code.

R.C. 5555.09

      {¶46} In addition to Chapter 5555, Chapter 5553 also covers the alteration

of county roads. The widening of a county road is included in the definition of a

road improvement. R.C. 5553.01. R.C. 5553.02 grants the authority to the board

of county commissioners to widen county roads.

      When the board of county commissioners is of the opinion that it
      will be for the public convenience or welfare to * * * widen * * *
      a public road, it shall so declare by resolution, which resolution
      shall set forth the * * * general manner in which the road is to be
      * * * widened * * *. * * *

R.C. 5553.04.

      (D) In the resolution required by section 5553.04 of the Revised
      Code, the board of county commissions shall fix a date when it


                                       -48-
Case No. 12-13-05


      will view the proposed improvements, and also a date for a final
      hearing thereon.

      The board shall give notice of the time and place for both such
      review and hearing by publication once a week for two
      consecutive weeks in a newspaper published and having general
      circulation in the county where such improvement is located, but
      if there is no such newspaper published in said county, then in a
      newspaper having general circulation in said county. Such
      notice, in addition to the date and place of such view and place
      and time of the final hearing, shall state briefly the character of
      such improvement.

R.C. 5553.05.

      If the board of county commissioners, after viewing the
      proposed improvement, considers such improvement of
      sufficient public importance, it shall instruct the county engineer
      to make an accurate survey and plat of such improvement and
      furnish an accurate and detailed description describing therein,
      the center line and right of way lines. The engineer shall also
      furnish an accurate and detailed description of each tract of land
      which he believes it is necessary to take in the event such
      improvement is made, together with the name of each owner
      The engineer shall, at the time of making such survey, set stakes
      at the termini of each right of way line, at all angles between
      such termini, and at sufficient other points on the right of way
      lines so that the bounds of such improvement are discernable to
      property owners and other interested persons. The engineer
      shall make a report in writing to the board on or before the date
      fixed for the final hearing. Such report shall set forth the
      opinion of the engineer for or against such improvement. * * *

R.C. 5553.06

      The board of county commissioners shall at the date of the final
      hearing on the proposed improvement read the report of the
      county engineer, and it shall hear any testimony bearing upon
      the necessity of the improvement for the public convenience or


                                     -49-
Case No. 12-13-05


      welfare and offered either for or against proceeding with the
      improvement by any interested persons.

      If the board finds such improvement will serve the public
      convenience and welfare, it shall by resolution enter such finding
      on its journal and determine to proceed with the improvement.
      If it finds such improvement will not serve the public
      convenience and welfare, it shall refuse to proceed with the
      improvement.

R.C. 5553.07.

      When, on the final hearing on the proposed improvement, the
      board of county commissioners finds in favor of such
      improvement, and determines to proceed therewith, it shall
      cause a record of the proceedings, including the survey, plat, and
      accurate and detailed description of such improvement, to be
      entered forthwith in the proper road records of the county by
      the county engineer.

      * * * If the proceeding is for the * * * widening * * * of a road,
      the board shall make the necessary order to accomplish such
      purpose. * * *

      No road shall be opened or property taken until all
      compensation and damages allowed are paid, or the amount
      thereof, as allowed in accordance with sections 163.01 to 163.22,
      inclusive, of the Revised Code.

R.C. 5553.10.

      If the proceeding is for an improvement other than the vacation
      of a road and the board of county commissioners, at its final
      hearing on the proposed improvement, orders the improvement
      established, it shall proceed in accordance with sections 163.01
      to 163.22 of the Revised Code.

R.C. 5553.11. A review of all the previous statutes, especially R.C. 5553.11,

clearly indicates that the above steps should be taken prior to the appropriation of

                                       -50-
Case No. 12-13-05


property. Unfortunately, that is not what happened in this case. Here, the land

was appropriated on April 5, 2012, but the resolution to widen the road was not

passed until July 26, 2012. This raises the issue of whether this failure to follow

the steps in order means that the project cannot progress.

       {¶47} Appellants essentially raise three issues related to the fifth

assignment of error. The first issue is whether Appellees pursuant to R.C. 163 had

the authority to file appropriation proceedings. The answer to this question is no.

The statute does not grant the authority, but instead sets forth the procedures for

doing so. It also limits the use of the authority to only the takings that are

necessary and for public use. The authority of the Board to appropriate property is

not unlimited. A review of Chapter 307 of the Revised Code, which sets forth the

powers of boards of county commissioners, does not provide the boards with the

authority to appropriate lands for the widening of roads. See R.C. 307.08. The

authority to do this comes from Chapters 5553 and Chapters 5555 of the Revised

Code, as set forth above.

       “Statutes relating to the same matter or subject, although passed
       at different times and making no reference to each other, are in
       pari materia and should be read together to ascertain and
       effectuate if possible the legislative intent.” State ex rel. Pratt v.
       Weygandt (1956), 164 Ohio St. 463, 58 O.O. 315, 132 N.E.2d 191,
       paragraph two of the syllabus. Further, in reading such statutes
       and construing them together, we must arrive at a reasonable
       construction giving the proper force and effect, if possible, to
       each statute. Maxfield v. Brooks (1924), 110 Ohio St. 566, 144
       N.E. 725, paragraph two of the syllabus.

                                        -51-
Case No. 12-13-05



D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. Of Health, 96 Ohio St.3d 250, 2002-Ohio-

4172, ¶20, 773 N.E.2d 536.

      {¶48} The record in this case shows that prior to the appropriation of the

property pursuant to R.C. 163 et seq., on April 5, 2012, Appellees had not

complied with the requirements of R.C. 5553.04 et seq. or R.C. 5555.07. The

evidence is undisputed that as of April 5, 2012, there was no resolution in place

finding that the widening of the road was necessary and was for the public

convenience and welfare as is required by R.C. 5553.07. R.C. 5553.11 provides

that the Board may proceed pursuant to the procedures set forth in Chapter 163 to

appropriate property after it has held the final hearing and “ordered the

improvement established”. The evidence presented in this case is that Appellees

proceeded with the appropriation before obtaining the necessary plans, providing

the two weeks of notice to the general public, holding the necessary hearings, and

passing the necessary resolution as set forth in Chapter 5553. Thus, the Board did

not comply with the statutory requirements of R.C. 5553.

      {¶49} The second issue raised by Appellants is whether R.C. 5553.04

requires a petition by freeholders. The answer to that question is no. The statute

specifically provides that the board of county commissioners may, in its own

opinion, determine that a road should be widened for the public convenience or

welfare. R.C. 5553.04. If the commissioners so decide, they can declare it by

                                      -52-
Case No. 12-13-05


resolution. Id. The state also provides a method, by a petition “signed by at least

twelve freeholders of the county residing in the vicinity of the proposed

improvement” for the citizens of the county to raise the issue with the board and

requires the board to address the issue when the petition is filed. Id. However, the

statute does not mandate that there be a petition and specifically provides for the

improvement to proceed under a resolution of the board.

       {¶50} Finally, Appellants question whether the resolution approving the

improvement needs to be unanimous. The answer to this question is yes. A

review of the statute which was used by the Board to pass the resolution in July

2012 indicates that it imposes no requirement that the resolution be approved by

unanimous vote. R.C. Chapter 5553.04. However, a review of R.C. 5555.06

provides that “[t]he board of county commissioners may by resolution adopted by

a unanimous vote find that the public convenience and welfare require the

improving of any public road or part thereof by * * * widening such road and

constructing or reconstructing any bridges and culverts necessary for such

improvement.” R.C. 5555.06. As stated above, the two statutes must be read

together and interpreted in a manner which will give both effect. “It is a well

settled rule of statutory construction that where a statute couched in general terms

conflicts with a specific statute on the same subject, the latter must control.”

Humphrys v. Winous Co., 165 Ohio St. 45, 48, 133 N.E.2d 780 (1956). R.C.


                                       -53-
Case No. 12-13-05


5553.04 is silent as to whether the vote must be unanimous, but addresses the

procedure for establishing, altering, or vacating a road. R.C. 5555.06 addresses

resolutions by the board for county road improvements and specifically states that

the vote must be unanimous. As one statute is silent and one is more specific as to

the votes, this court must interpret the statutes to require that the constraints of the

more specific statute be met.

        {¶51} The Ohio Attorney General released an opinion in 1930 addressing

how the predecessors of the current statutes work together. That opinion stated

that commissioners may, by a unanimous vote, without a petition locate or

establish a road within the county. 1930 Ohio Atty.Gen.Ops. No. 2121. Although

the Attorney General’s opinion reviewed the prior sections of the General Code,

the language of the Revised Code in effect at the relevant time, when the alleged

violations occurred, was nearly identical. Also reviewing the language of the prior

statute, which eventually became R.C. 5555.06, the First District Court of

Appeals11 held that the statute requires that if there is no petition from the public,

the statute mandates that the initial resolution to improve the road be passed by

unanimous consent. Thomas v. Bd. of Commrs. of Butler Cty., 28 Ohio App. 8,

162 N.E. 430 (1st Dist. 1923). Reading the relevant sections of the statute in

conjunction with each other and giving effect to all sections, it would appear that


11
   The case arose out of Butler County which was part of the first district, but is now part of the twelfth
district.

                                                  -54-
Case No. 12-13-05


the initial resolution finding that the widening of the road was for the public

convenience or welfare required a unanimous vote in the absence of a public

petition.   Thus, the trial court erred in holding that no unanimous vote was

required.

       {¶52} Appellees argue that the appeal on this issue is precluded by Revised

Code Chapter 5563 which governs appeals in county road cases.

       No order of the board of county commissioners for * * *
       widening * * * a public road shall be executed until ten days
       have elapsed after the board has made its final order in the
       matter of compensation and damages, on account of such
       improvement. If, at the end of ten days, any person, firm, or
       corporation interested, has affected an appeal, then the order
       shall not be executed until the matters appealed from have been
       disposed of in the probate court or the common pleas court.

R.C. 5563.01. Appellees claim that we should dismiss the appeal because no such

appeal was filed. However, a review of the record indicates that Appellees had not

proceeded in the statutory manner for the Road 5 project and had begun

appropriating property several months before passing the resolution to widen the

road. Appellants had already filed objections with the common pleas court. One

of the claims listed in the complaint was that Appellees had failed to comply with

the statutory requirements for widening a road. Since an action was already

pending regarding these issues, what was to be gained by the filing of a new

action? Additionally, Appellees did not raise this issue before the trial court and



                                       -55-
Case No. 12-13-05


the trial court did not address it. The issue will not be addressed for the first time

on appeal.

        {¶49} Having found that Appellees failed to comply with the statutory

requirements when authorizing the widening of County Road 5, the fifth

assignment of error is sustained. This then raises the problem of what the proper

remedy is, since the injunction was denied and the road has already been widened.

Clearly the question of an injunction to prohibit the widening of County Road 5 is

now moot and no one has requested that the road be returned to its original

width.12 This issue must be remanded to the trial court for a determination of the

appropriate remedy.

        {¶50} In the sixth assignment of error, Appellants allege that the trial court

erred by allowing Appellees to pass the resolution to widen the road after

beginning eminent domain proceedings. This court has previously determined that

the resolution was not properly enacted. Thus the question of the effect of that

resolution on prior actions is moot and need not be addressed by this court.

App.R. 12(A)(1)(c).




12
   We are not suggesting that such an event should occur as doing so would be a tremendous waste of
public resources. This is especially true since the commissioners have the authority to widen the road as
long as they do so pursuant to the correct procedures.

                                                 -56-
Case No. 12-13-05


       {¶51} Having found error prejudicial to the Appellants, the judgment of the

Court of Common Pleas of Putnam County is reversed and the matter is remanded

for further proceedings in accord with this opinion.

                                                         Judgment Reversed and
                                                              Cause Remanded

ROGERS and SHAW, J.J., concur.

/jlr




                                        -57-